Citation Nr: 0738358	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  00-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a stone in the 
salivary duct, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  

The veteran testified at an April 2000 video-conference 
hearing.

In an August 2002 decision, the Board denied an increased 
evaluation for the service-connected stone in the salivary 
duct.  The veteran appealed that decision and in March 2003 
the United States Court of Appeals for Veterans Claims 
(Court) granted the VA Secretary's motion to vacate the 
Board's decision and remanded the issue on appeal for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).

The Board considered the appeal in May 2004 and March 2006 
and determined that additional development was necessary in 
order to properly rate the veteran's salivary duct 
disability.  The case has been returned to the Board for 
further appellate review.


FINDING OF FACT

The veteran's service-connected stone in the salivary duct is 
not manifested by any  disfigurement, significant tissue loss 
or significant functional limitation.  





CONCLUSION OF LAW

The criteria for an assignment of a rating in excess of 10 
percent for the veteran's service-connected stone in the 
salivary gland have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 4.114 
Diagnostic Code 7200, § 4.150, Diagnostic Code 9904 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2004 and April 2006, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was also provided in the 
April 2006 letter. Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was not given prior to the appealed decision; however, the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based and the Board specifically finds that 
the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's service-connected stone in the salivary gland 
has been evaluated as 10 percent disabling by analogy under 
Diagnostic Code 7200 pertaining to injuries of the mouth.  
See 38 C.F.R. §§ 4.20, 4.71a (2007).  Under that code, 
injuries of the mouth are rated for disfigurement and 
impairment of function and mastication.  

Under 38 C.F.R. § 4.150, Diagnostic Code 9904, malunion of 
the mandible is assigned a 10 percent rating for moderate 
displacement and a 20 percent rating for severe displacement.  
In a note, the evaluation is dependent upon degree of motion 
and relative loss of masticatory function.

The veteran contends that his service-connected disability is 
manifested by symptoms which include limited jaw movement, 
displacement of the mandible, cramping in the floor of his 
mouth, stinging and burning in the floor of his mouth, and 
most recently, disfigurement due to the removal of his left 
salivary gland.  

In a May 1968 decision, the RO granted service connection and 
a noncompensable rating for history of removal of a salivary 
stone.  In subsequent rating decisions, the RO assigned a 10 
percent rating.  

In January 1998, the veteran submitted a claim for an 
increased rating for his service-connected disorder.

The veteran underwent a VA examination in March 1998.  He 
reported continuing problems since he had the left 
submaxillary gland removed in 1973, consisting of stinging, 
burning, and swelling.  He stated that he had partial relief 
of his symptoms with Ceflex.  It was noted that the veteran 
had an X-ray examination in the dental clinic at Asheville of 
the region where the salivary gland was removed, which 
presumably showed a stone in the salivary duct.  On 
examination, bi-manual palpation of the left submaxillary 
gland region revealed a small nub of what appeared to be 
gland that was retained.  It was slightly tender.  The 
examiner noted that his X-ray department was incapable of 
getting films that would show the stone. He also noted that a 
film the veteran brought with him was not identified in any 
way but did definitely show a stone.  The examiner requested 
a re-examination at an appropriate VA facility.  The 
diagnoses were history of removal of the left salivary gland; 
and continuing problem with the region with intermittent 
swelling and X-ray examination, which showed what appeared to 
be a stone in the left salivary gland duct.  A handwritten 
addendum to the typewritten report indicates that a stone in 
the left salivary gland duct was confirmed by a report from 
the Asheville VA Medical Center.  The VA Medical Center 
report indicates that a radiopaque lesion in the mandible on 
the left was consistent with a submaxillary gland stone.

At an April 2000 video-conference hearing, the veteran 
testified that, following surgery in 1973 to remove his 
salivary gland, a stone remained in his jaw and was causing 
increasing problems.  He described having to take 
antibiotics.  He said that he resisted having repeated 
surgery due to the risks involved such as paralysis of facial 
nerves.  He noted that he experienced persistent burning and 
stinging in the jaw area and a daily sensation of cramping 
which lasted anywhere from several seconds to a minute.  He 
also said that he had a raspy voice, wheezing, laryngitis, 
and constant sore throat, which he attributed to his surgical 
procedure.  He indicated that when he used his jaw for an 
extended period of time he did not really experience any 
increased pain or spasms, except in the case of smiling, 
laughing, yawning, or some similar type of action.

VA outpatient records show that in March 2001, the veteran 
was seen in the ear, nose and throat (ENT) clinic for a 
retained left submaxillary stone.  He reported that he 
continued to have occasional pain but would live with it.  An 
examination of the floor of the mouth was negative for a mass 
or tenderness.

An August 2001 VA outpatient record indicates that the 
veteran was seen in the ENT clinic.  It was noted that he 
still had a portion of his submaxillary gland with stone 
remaining.  There were minimal symptoms and no infection.  He 
was to continue on allergy medications.

On VA examination in April 2002, the veteran continued to 
report that he had symptoms which had been persistent since 
his 1973 surgery, consisting of pain several times a week, 
lasting anywhere from a minute to an hour with a rather 
constant aching in the left floor of the mouth.  He stated 
that he used to feel that eating things, particularly things 
that were sour, caused it, but he stated presently that on 
further examination he did not feel that there was any 
particular cause for this.  He stated that eating did not 
particularly aggravate the pain and that the pain did not 
cause him to have any particular change in the way he ate, 
time he ate, etc.  Further, he did not feel that the pain 
limited or impaired his mastication, limited jaw movement, or 
caused a displacement of the mandible.

It was noted that the veteran had been examined a number of 
times, both by X-ray and by physical examination, and that no 
one had ever been able to feel the stone in the left 
submaxillary salivary gland duct.  It was also noted, 
however, that X-rays taken starting about 1978 have shown 
retained stone in the duct of the left submaxillary gland 
which itself had been removed.  It was reported that 
examination at the VA on a number of occasions has continued 
to verify the presence of the stone in that duct.  The 
examiner noted that the veteran continued to complain of 
symptoms of a sharp burning, stinging pain in the bottom of 
the floor of the mouth.  The veteran also maintained that 
following the surgery in 1973, he developed a raspy voice 
with irritation of the back of the throat.  In that regard, 
the examiner stated that the veteran had a history of 
allergic rhinitis and sinusitis with postnasal drip and other 
residuals for which he was presently being treated.

The examiner indicated that the veteran was treated with 
anti-allergy medications. He stated that the veteran had been 
offered evaluation for removal of his retained stone but 
noted in the record a year or so previously that the veteran 
had elected not to have surgery.  The veteran stated at the 
present examination that he was told that he should "live 
with the stone as long as possible" due to the risk of 
surgery in that area to some of the neurologic or vascular 
structures in the neck.

On examination, there were several teeth missing out of the 
left lower mandible. There was slight tenderness to direct 
palpation along the floor of the mouth.  There was no obvious 
mass noted or obvious stone felt.  There was a questionable 
nub of tissue slightly in the anterior third of the floor of 
the mouth, which presumably was the duct.  A stone was not 
felt within that area.  The examination of the external neck 
showed no real swelling or mass.  There was no tenderness in 
that area either. There was a very well-healed scar on the 
crease of the neck from just below the ear to almost within 
several inches of the chin on the lateral neck.  The 
diagnosis was retained ductal left submandibular stone with 
residuals.

As noted in the introduction, in an August 2002 decision, the 
Board denied an increased evaluation for the service-
connected stone in the salivary duct.  The veteran appealed 
that decision and in March 2003 the United States Court of 
Appeals for Veterans Claims (Court) granted the VA 
Secretary's motion to vacate the Board's decision and 
remanded the issue on appeal for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).

In May 2004, the Board remanded the case for compliance with 
the VCAA and to afford the veteran another VA examination.

The veteran underwent a VA examination in August 2004.  He 
reported no problem with mastication and/or swelling when 
eating food, other than when he got a stinging and burning 
sensation in the left floor of the mouth and then he had to 
stop for a few minutes until this sensation disappeared.  He 
also got a muscle spasm in the floor of his mouth and left 
submandibular area if he was eating and/or chewing and he had 
to stop for a few minutes and massage the left submandibular 
area.  He stated that this was the only way these symptoms 
interfered with his normal daily activities.  They did not 
interfere with his job.

On physical examination, the ampullae of the both 
submaxillary ducts were present.  Palpation of the floor of 
the mouth on the left revealed a 3-4 mm firm area that was 
compatible with a left submaxillary duct stone in the distal 
portion of the duct.  This was tender when the examiner 
palpated bimanually.  No other abnormality was found in the 
floor of the mouth.  The veteran was able to open his mouth 
3.5-4 cm which was stated to be normal.  His 
temporomandibular joints were normal and nontender.  His 
facial musculature had normal movement.  He was able to 
whistle, smile, etc. normally.  The left submandibular area 
revealed a 6.5 cm well-healed surgical scar that was barely 
visible.  The scar was soft, minimally tender, and there was 
no evidence of induration, adherence to underlying tissue or 
other abnormality.  The texture of the skin was normal, the 
scar was stable, and there was no elevation or depression on 
the surface of the scar.  The scar was superficial and was 
free of inflammation, edema, and keloid formation.  The color 
of the scar was normal.  It was noted that the scar did not 
cause any disfigurement or asymmetry of any features of his 
neck or face.  

The diagnosis was small (4x2 mm) left submaxillary duct stone 
in the distal portion of the duct with intermittent recurrent 
pain, requiring no pain medication, and mild husky voice.  In 
an addendum added in August 2004, the examiner reported that 
the mucosa of the tongue was normal and the range of motion 
of the tongue was normal.    

In a December 2004 VA ENT surgical consultation, the veteran 
complained of stinging, burning and muscle spasms in the left 
neck.  He was interested in possibly having the stone 
resected.  He reported that he had had these symptoms for 
years but they had worsened over the last couple of years.  
The veteran was also bothered by the depression of his scar 
and the perceived asymmetry secondary to having his salivary 
gland removed.  In January 2005, the veteran presented for 
excision of the retained stone. The veteran was informed that 
what he could have may not be a stone but scar tissue.  The 
area was excised and sent to pathology.  A calcified stone as 
not found but firm, gritty scar tissue was noted.

In a May 2005 VA treatment record, the veteran was seen for 
follow-up after having the scar tissue excised from the floor 
of his mouth.  The veteran reported that he felt much better 
after the procedure.  He still had some pain.  There was no 
palpable stone.  The floor of the mouth was well healed and 
non-tender.  

The Board remanded the case once again in March 2006 for 
further VA examination.  The examiner was requested to 
comment on all the complaints that the veteran believed were 
associated with the removal of the salivary gland, including 
complaints of limited jaw movement, displacement of the 
mandible, cramping in the floor of the mouth, stinging and 
burning in the floor of the mouth and disfigurement.  

The veteran underwent a VA examination in May 2006.  The 
examiner reported that when he examined the veteran in August 
2004, he thought that what he felt was a stone in the sub 
maxillary duct.  On current examination, the examiner did not 
feel anything in the left submaxillary duct suggestive of a 
stone.  To make sure, the veteran was referred for an 
intraoral occlusive file of the floor of his mouth.  The 
examiner felt that to state whether any of the veteran's 
multiple complaints are or are not specifically related to 
the service-connected salivary gland removal would be pure 
speculation.  It was noted that during the examiner's 35 
years of private practice in otolaryngology, he removed a 
large number of submaxillary duct stones, and also a large 
number of salivary glands.  The examiner could not remember 
any patient ever complaining of limited jaw movement, 
displacement of the mandibles, cramping on the floor of the 
mouth or submandibular area, or stinging or burning in the 
floor of the mouth or disfigurement.  The examiner did not 
find any scarring, significant tissue loss, or disfigurement.  
The examiner did not believe there had been any significant 
functional limitation experienced by the veteran over the 
course of the previous ten years.  It was noted that the 
surgery performed in January 2005 did not reveal a stone but 
rather scar tissue.  A May 2005 radiology report of the 
mandible failed to reveal a stone in the submandibular gland 
location.  

A January 2007 addendum was received by the same VA examiner 
who conducted the May 2006 examination.  The examiner 
emphasized that the veteran had no significant residual 
deformity of his mouth, tongue, floor of mouth, or neck.  It 
was noted that the veteran was able to open his mouth 4 cm, 
which was normal.  His temporomandibular joints were normal 
and nontender.  His facial musculature was normal, and he had 
normal movement.  Examination of the left submandibular area 
did not reveal any masses, and there was no significant 
indentation.  The surgical submandibular scar on the left was 
well-healed and barely visible and caused no significant 
residual.  It did not cause any disfigurement or asymmetry of 
any features of his neck or face.  The examiner continued to 
state that it would be pure speculation on his part to 
comment as to what symptoms are or are not related to the 
service-connected salivary gland removal.      

Based on the above, the Board finds that the competent 
evidence does not meet the criteria for a 20 percent rating 
under Diagnostic Code 9904, which requires evidence of severe 
impairment of the mandible.  The veteran has complained of 
various symptoms originating from the 1973 removal of the 
submaxillary gland.  The medical evidence of record, however, 
does not establish that the complaints are related to the 
removal of the salivary duct stone.  The May 2006 VA medical 
examiner concluded that it would be pure speculation to 
comment as to what symptoms are related to the service-
connected salivary gland removal.  
The examiner supported his opinion by emphasizing that in his 
35 years of private medical practice, he has never 
encountered complaints of limited jaw movement, displacement 
of the mandibles, cramping on the floor of the mouth or 
submandibular area, or stinging or burning in the floor of 
the mouth or disfigurement related to removal of salivary 
duct stones.  Medical opinions that are speculative, general, 
or inconclusive in nature cannot support a claim. See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993)     

The evidence as a whole demonstrates that the veteran's 
condition produces no more than moderate impairment under the 
criteria for Diagnostic Code 9904, which supports no more 
than a current 10 percent rating for a mandibular disability.  
There is no evidence of disfigurement, significant tissue 
loss or significant functional limitation due to the 
veteran's service-connected stone in the salivary duct.

The Board acknowledges the veteran's attorney's argument that 
a more appropriate diagnostic code for evaluating the 
veteran's stone of the salivary duct would be Diagnostic Code 
7305, pertaining to duodenal ulcers.  Although both involve 
digestion, disability associated with disability of the 
duodenum have little to no connection with disability of the 
salivary gland.  Further, service connection is already in 
effect for duodenal ulcer under Diagnostic Code 7305.  Thus, 
that diagnostic code cannot be considered in this case.  
Furthermore, the Board does not find any other code in the 
VA's Schedule for Rating Disabilties that more closely 
describes the anatomical localization and symptomatology of 
the veteran's disability than does Diagnostic Code 9904.  
38 C.F.R. § 4.20.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).



ORDER

An increased evaluation for stone in the salivary duct, 
currently evaluated as 10 percent disabling, is denied



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


